DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Claim Objections
Claim 1 is objected to because, at line 20, the redundant “between the” should be deleted. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9, 11, 13, 15, 17, 19, and 21 - are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (2020/0340237) in view of Cashin (2012/0096791) and Fay (4,726,985).
1.	Jordan (Fig. 1A) teaches a composite structural board comprising:
a) a structural board 101; and
b) a water-resistant barrier sheet 103 having a basis weight 100 g/m2 or less, para. 58, the water-resistant barrier sheet having an inner, bottom, face and an outer, top, face, wherein a face of the structural board is attached to the inner face of the water-resistant barrier sheet solely by a first adhesive 102 (“The adhesive 102 is applied as a…partially continuous, or substantially continuous layer on the surface of the panel 101 or the barrier overlay 103”, para. 50). The Jordan adhesive is discontinuously attached at least because the limitation “discontinuously” attached is understood to mean that there are places where the sheet is not attached to the board (see for example Fig. 4 showing adhesive only at 206), and as such, an extruded adhesive such as Jordan’s applied “partially” continuous necessarily means there are places where the sheet is not attached to the board, the water-resistant barrier sheet fully covering the face of the structural board, Fig. 1A. 
Jordan does not expressly teach that the composite structural board has:
i) attached areas between the face of the structural board and the inner face of the water-resistant barrier sheet, and
ii) unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet; 
the unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet defining paths by which a liquid can move between the face of the structural board and the inner face of the water-resistant barrier sheet: wherein the attached areas between the face of the structural board and the inner face of the water-resistant barrier sheet are formed by spaced apart discontinuous lines of adhesive that form channels between the between the face of the structural board and the inner face of the water-resistant barrier sheet, and
the water-resistant barrier sheet has a hydrostatic head of 55 cm or greater and a Gurley Hill porosity of 250 seconds or greater, and a moisture vapor transmission rate, of at least 130 g/m2/24 hrs.
Fay, Fig. 7, teaches an assembly having:
i) attached areas (the areas where sheet 21 is adhered to layer 16) between a face (upper face) of a substrate layer 16 and an inner face of a water-resistant barrier sheet 21, and 
ii) unattached areas (the areas where sheet 21 is not adhered to layer 16) between the face of layer 16 and the inner face of the water-resistant barrier sheet; 
the unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet defining paths by which a liquid can move between the face of the structural board and the inner face of the water-resistant barrier sheet (“liquid”, being Collins.com defined as “a substance which is not solid but which flows”, such as for example water “can”, or is capable of, flowing in the channel created between the broken lines of adhesive, Fig. 7, because at least based on Fig. 7, water could flow in the channel at least to some degree if water was present);
 wherein the attached areas between the face of layer 16 and the inner face of the water-resistant barrier sheet are formed by spaced apart discontinuous lines of adhesive 26, Fig. 7, that form channels between the between the face of the structural board and the inner face of the water-resistant barrier sheet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Jordan composite structural board to have attached areas between the face of the structural board and the inner face of the water-resistant barrier sheet, and unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet; the unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet defining paths by which a liquid can move between the face of the structural board and the inner face of the water-resistant barrier sheet: wherein the attached areas between the face of the structural board and the inner face of the water-resistant barrier sheet are formed by spaced apart discontinuous lines of adhesive that form channels between the between the face of the structural board and the inner face of the water-resistant barrier sheet for adhesive cost savings, col. 4, lines 12-15, and to allow potential water from harmfully accumulating. 
Cashin teaches a hydrostatic head of 55 cm or greater and a Gurley Hill porosity of 250 seconds or greater, and a moisture vapor transmission rate, of at least 130 g/m2/24 hrs, paras. 41 and 55. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the water-resistant barrier sheet to have such properties to maximize water and vapor resistance. 

4.	Jordan in view of Cashin and Fay teaches the composite structural board of claim 1, Jordan further teaching the first adhesive is a “permanent” adhesive as broadly recited at least in that it is designed to be permanently adhered in use, as an adhesive that allowed delaminated would be detrimental. Examiner indicates that the adhesive being “permanent” is considered a design choice limitation, as non-permanent adhesive is also disclosed (claim 6).        

6.	Jordan in view of Cashin and Fay teaches the composite structural board of claim 1, Jordan further teaching the first adhesive is a “non-permanent” adhesive as broadly recited at least in that with sufficient force, the barrier could be removed. Examiner indicates that the adhesive being “non-permanent” is considered a design choice limitation, as permanent adhesive is also disclosed (claim 4). 

9.	Jordan does not expressly teach gasket material in the plane of the structural board, attached to the edge of the structural board. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gasket material in the form of, for example, a sealant/caulk, on the edge to seal this region that is vulnerable to water infiltration. Examiner indicates that such material is considered a design choice limitation, as leaving this area open s also disclosed (claim 11).

11.	Jordan in view of Cashin and Fay teaches the composite structural board of claim 1, Jordan further teaching structural board areas free of adhesive and unattached to the barrier because the adhesive is applied as a partially continuous layer on the surface, para. 50. Jordan does not expressly teach that such adhesive free areas are on an edge and are the claimed length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so locate such adhesive-free areas to allow for drainage at this region vulnerable to water accumulation. Examiner indicates that such areas are considered a design choice limitation, as sealing this area is also disclosed (claim 9).

13.	Jordan in view of Cashin and Fay teaches the composite structural board of claim 1, Jordan further teaching structural board areas free of adhesive and unattached to the barrier because the adhesive is applied as a partially continuous layer on the surface, para. 50. Jordan does not expressly teach that such adhesive free areas are on an edge and are the claimed length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so locate such adhesive-free areas to allow for drainage at this region vulnerable to water accumulation. Examiner indicates that such areas are considered a design choice limitation, as sealing this area is also disclosed (claim 9). In addition, Jordan further teaches the first adhesive is a “non-permanent” adhesive as broadly recited at least in that with sufficient force, the barrier could be removed. Examiner indicates that the adhesive being “non-permanent” is considered a design choice limitation, as permanent adhesive is also disclosed (claim 4). 

15.	Jordan in view of Cashin and Fay teaches a wall system comprising a plurality of the composite structural boards of claim 1 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

17.	Jordan in view of Cashin and Fay teaches a wall system comprising a plurality of the composite structural boards of claim 9 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

19.	Jordan in view of Cashin and Fay teaches a wall system comprising a plurality of the composite structural boards of claim 11 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

21.	Jordan in view of Cashin and Fay teaches a wall system comprising a plurality of the composite structural boards of claim 13 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

Claims 2-3, 5, 7-8, 10, 12, 14, 16, 18, 20, and 22 - are rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of Cashin and Fay and in further view of Warner (3,468,086). 
2.	Jordan in view of Cashin and Fay does not teach the face of the structural board has at least one edge, with the water-resistant barrier sheet extending a distance of five to thirty centimeters beyond the at least one edge of the structural board, the water-resistant barrier sheet extending beyond the at least one edge of the structural board forming a water-resistant barrier sheet flap. Warner teaches a face of a structural board has at least one edge, with a water-resistant barrier sheet extending a distance 25 of five to thirty centimeters (col. 5, line 10) beyond the at least one edge of the structural board, the water-resistant barrier sheet extending beyond the at least one edge of the structural board forming a water-resistant barrier sheet flap 30. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Jordan to include such a flap for positive, convenient panel to panel edge sealing. 

3.	Jordan in view of Cashin and Fay and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching wherein the water-resistant barrier sheet flap folded upon and demountably attached to the outer surface of the water-resistant barrier sheet, such that when a delamination force is imposed on the water-resistant barrier sheet flap it can be separated from the outer surface of the water-resistant barrier sheet (abstract). Jordan does not expressly teach the delamination force is 7 N/10 mm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the delamination force to be 7 N/10 mm or less for ease of delamination/holding strength. 
 
5.	Jordan in view of Cashin and Fay and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching the first adhesive is a “permanent” adhesive as broadly recited at least in that it is designed to be permanently adhered in use, as an adhesive that allowed delaminated would be detrimental. Examiner indicates that the adhesive being “permanent” is considered a design choice limitation, as non-permanent adhesive is also disclosed (claim 6).        

7.	Jordan in view of Cashin and Fay and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching the first adhesive is a “non-permanent” adhesive as broadly recited at least in that with sufficient force, the barrier could be removed. Examiner indicates that the adhesive being “non-permanent” is considered a design choice limitation, as permanent adhesive is also disclosed (claim 4). 

8.	Jordan in view of Cashin and Fay and in further view of Warner teaches the composite structural board of claim 3, Warner further teaching the water-resistant barrier sheet flap is demountably attached to the outer surface of the water-resistant barrier sheet by a peelable adhesive because “the tapes are released”, abstract. 

10.	Jordan does not expressly teach gasket material in the plane of the structural board, attached to the edge of the structural board. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gasket material in the form of, for example, a sealant/caulk, on the edge to seal this region that is vulnerable to water infiltration. 

12.	Jordan in view of Cashin and Fay and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching structural board areas free of adhesive and unattached to the barrier because the adhesive is applied as a partially continuous layer on the surface, para. 50. Jordan does not expressly teach that such adhesive free areas are on an edge and are the claimed length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so locate such adhesive-free areas to allow for drainage at this region vulnerable to water accumulation. Examiner indicates that such areas are considered a design choice limitation, as sealing this area is also disclosed (claim 9).

14.	Jordan in view of Cashin and Fay and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching structural board areas free of adhesive and unattached to the barrier because the adhesive is applied as a partially continuous layer on the surface, para. 50. Jordan does not expressly teach that such adhesive free areas are on an edge and are the claimed length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so locate such adhesive-free areas to allow for drainage at this region vulnerable to water accumulation. Examiner indicates that such areas are considered a design choice limitation, as sealing this area is also disclosed (claim 9). In addition, Jordan further teaches the first adhesive is a “non-permanent” adhesive as broadly recited at least in that with sufficient force, the barrier could be removed. Examiner indicates that the adhesive being “non-permanent” is considered a design choice limitation, as permanent adhesive is also disclosed (claim 4). 

16.	Jordan in view of Cashin and Fay and in further view of Warner teaches a wall system comprising a plurality of the composite structural boards of claim 2 (Jordan Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board, and wherein the water-resistant barrier sheet material extending beyond the at least one edge of the structural board forming a water-resistant barrier sheet flap covers the abutment joint (Warner Fig. 1).

18.	Jordan in view of Cashin and Fay and in further view of Warner teaches a wall system comprising a plurality of the composite structural boards of claim 10 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

20.	Jordan in view of Cashin and Fay and in further view of Warner teaches a wall system comprising a plurality of the composite structural boards of claim 12 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

22.	Jordan in view of Cashin and Fay and in further view of Warner teaches a wall system comprising a plurality of the composite structural boards of claim 14 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
First, regarding the claim 1 limitation at lines 7-8 reciting “a face of the structural board is discontinuously attached to the inner face of the water-resistant barrier sheet solely by a first adhesive”, Jordan teaches that “The adhesive 102 is applied as a…partially continuous, or substantially continuous layer on the surface of the panel 101 or the barrier overlay 103”, para. 50”. As such, a face of Jordan board 101 is discontinuously attached to the inner face of barrier sheet 103 by adhesive 102.
As to the argument that “This teaching of “sufficiently continuous coverage” in the structure of Jordan is a direct teaching away of the present claim of spaced apart discontinuous lines of adhesive that form channels between the between the face of the structural board and the inner face of the water-resistant barrier sheet”, Applicant is apparently arguing that Jordan would only have fully continuous adhesive coverage because that is the only way for coverage to be sufficient. This is, of course, not the case at least because Jordan teaches that coverage may be discontinuous and still obviously be sufficient. 
As to the argument that a Jordan “discontinuous layer is not shown”, Jordan need not show a discontinuous layer because Jordan discloses a discontinuous layer in the written description. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Examiner's conclusion of obviousness is not based upon improper hindsight reasoning because it considers only knowledge (general knowledge in the area of adhering vapor barrier sheet to a substrate) which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. 
Finally, Applicant’s arguments with respect to claim 1 as amended have been considered but are moot because the new ground of rejection relies on Fay for teaching all the newly claimed adhesive location structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Virtanen (6,837,014) teaches that it is old in the art use broken lines of adhesive 13 for potential drainage, Fig. 3. 
Taylor (8,490,356) teaches that it is old in the art use broken lines of adhesive 100 for potential drainage, Fig. 15. 
Allwein (6,935,080) teaches that it is old in the art use broken lines of adhesive 48 for potential drainage, Fig. 22. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633